Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 23 June 2021.
REJECTIONS NOT BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15  of U.S. Patent No. 11074199. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant invention are broader than and encompass the subject matter of the corresponding claims in 11074199.
		
Claim 16
Claim 1 [11074199]
A method for securing a memory device of a computing system, comprising:
A method for securing a memory device of a computing system, comprising:
comparing a command for the memory device to a list of authorized commands for the memory device, wherein the list of authorized commands comprise a given authorized command, and the given authorized command is associated with a list of authorized parameters;
comparing a command for the memory device to a list of authorized commands for the memory device, wherein the list of authorized commands comprise a given authorized command, and the given authorized command is associated with a list of authorized parameters;
comparing a parameter for the command for the memory device to a plurality of parameters in the list of authorized parameters, wherein comparing the parameter for the command for the memory device to the plurality of parameters comprises comparing a length of the command for the memory device to a command length parameter; and

comparing a parameter for the command for the memory device to a plurality of parameters in the list of authorized parameters, wherein comparing the parameter for the command for the memory device to the plurality of parameters comprises comparing a length of the command for the memory device to a command length parameter;
performing an action in response to the comparison of the length of the command for the memory device to the command length parameter.

accepting the command in response to the command matching the given authorized command in the list of commands and the parameter matching at least one parameter in the list of authorized parameters; and
issuing the accepted command to the memory device.


REJECTIONS BASED ON PRIOR ART
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 20-24, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauernfeind (US PG PUB No. 2010/0077138) in view of Gorbets (US PG PUB No. 2008/0294813).
As per claim 16, a method for securing a memory device of a computing system, comprising:
comparing a command for the memory device to a list of authorized commands for the memory device, wherein the list of authorized commands comprise a given authorized command, and the given authorized command is associated with a list of authorized parameters (see Bauernfeind FIG 3: S103 and [0032]);
comparing a parameter for the command for the memory device to a plurality of parameters in the list of authorized parameters (see Bauernfeind FIG 3: S110), and
[Y is a combination of the previous number of blocks written and previous counter value.] 
performing an action in response to the comparison of the length of the command for the memory device to the command length parameter (see Bauernfeind FIG 3: S111).
However does not expressly disclose but in the same field of endeavor Gorbets discloses 
wherein comparing the parameter for the command for the memory device to the plurality of parameters comprises comparing a length of the command for the memory device to a command length parameter (see Gorbets [0087])
It would have been obvious before the effective filing date of the invention to further compare the size as taught by Gorbets.
The suggestion/motivation for doing so would have been for the benefit of scheduling house keeping operations (see Gorbets [0087])
Therefore it would have been obvious before the effective fling date of the invention to compare the command length for the benefit of scheduling house keeping operations to arrive at the invention as specified in the claims.  
As per claim 20, the method of claim 16, further comprising: 
rejecting the command for failing to match the authorized command in the list of commands (see FIG 3: S105).
As per claim 21, a system for securing a memory device in a computing system, comprising:
a flash controller (see FIG 2: 4 and [0040]) coupled to the memory device (see e.g., [0003]: “flash memory devices”); and
registers coupled to the flash controller (see [0040]), wherein:
a list of commands are located in the registers (FIG 3: S103 and [0032]);
a command comparator compares a command stored in a command register to each command in the list of commands to determine if the command is authorized the command comparator identifies a match between a given command of the list of commands and the command stored in the command register (FIG 3: S103 and [0032]);
the given command of the command list is associated with a list of authorized parameters (see FIG 3: S106); and
the command comparator compares a parameter for the command stored in the command register to a plurality of parameters in the list of authorized parameters (see FIG 3: S110), and
[Y is a combination of the previous number of blocks written and previous counter value.] 
However does not expressly disclose but in the same field of endeavor discloses 
wherein the comparison by the command comparator comprises comparing a length of the command stored in the command register to a command length parameter (see Gorbets [0087])
the command comparator to perform an action in response to the comparison of the length of the command for the memory device to the command length parameter (see Gorbets [0087])
It would have been obvious before the effective filing date of the invention to further compare the size as taught by Gorbets.
The suggestion/motivation for doing so would have been for the benefit of scheduling house keeping operations (see Gorbets [0087])
Therefore it would have been obvious before the effective fling date of the invention to compare the command length for the benefit of scheduling house keeping operations to arrive at the invention as specified in the claims.  
As per claim 22, the system of claim 21, further comprising:
 a command acceptor to identify the command as authorized to the flash controller  (see BauernfeindFIG 3: S103 and [0032]);
As per claim 23, the system of claim 21,
 wherein the list of parameters associated with the given command comprises an address range, an attribute, a command length, or a combination thereof  (see BauernfeindFIG 3: S103 and [0032]).
As per claim 24, the system of claim 21, 
wherein the list of parameters associated with the given  (see BauernfeindFIG 3: S103 and [0032]).
As per claim 31, the system of claim 21, 
wherein comparing the parameter for the command for the memory device to the plurality of parameters comprises comparing a data direction flow of the command for the memory device to a data direction parameter (see Bauernfeind FIG 3: S106)
CLAIMS 17-18, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauernfeind (US PG PUB No. 2010/0077138) in view of Gorbets (US PG PUB No. 2008/0294813) as applied to claims 16 and 21 above and further in view of Thiabadeau (US PG PUB No. 2007/0180210).
As per claim 17, the method of claim 16, 
However, Bauernfeind does not expressly disclose but Thiabadeau discloses
further comprising setting a write protect bit to lock the list of commands (see Thiabadeau TABLE 1: WriteLock).
It would have been obvious before the effective filing date of the invention to modify Bauernfeind to incorporate additional parameters
for authorizing access as taught by Thibadeau
The suggestion/motivation for doing so would have been for the benefit of more
fine-grained access control (see Thibadeau [0010])
Therefore it would have been obvious before the effective filing date of the invention to modify Bauernfeind to configure additional parameters as suggested by Thibadeau for the benefit of more fine-grained access control to arrive at the invention as specified in the claims.
As per claim 18, the method of claim 16,
However, Bauernfeind does not expressly disclose but Thiabadeau discloses
further comprising locking the list of commands to prevent modifications (see Thiabadeau TABLE 1: WriteLock).
 It would have been obvious before the effective filing date of the invention to modify Bauernfeind to incorporate additional parameters
for authorizing access as taught by Thibadeau
The suggestion/motivation for doing so would have been for the benefit of more
fine-grained access control (see Thibadeau [0010])
Therefore it would have been obvious before the effective filing date of the invention to modify Bauernfeind to configure additional parameters as suggested by Thibadeau for the benefit of more fine-grained access control to arrive at the invention as specified in the claims.
As per claim 29, the system of claim 21, 
However, Bauernfeind does not expressly disclose but Thiabadeau discloses
wherein the list of commands is loaded to the registers when a system boots (see Thiabadeau [0051]).
 It would have been obvious before the effective filing date of the invention to modify Bauernfeind to incorporate additional parameters
for authorizing access as taught by Thibadeau
The suggestion/motivation for doing so would have been for the benefit of more
fine-grained access control (see Thibadeau [0010])
Therefore it would have been obvious before the effective filing date of the invention to modify Bauernfeind to configure additional parameters as suggested by Thibadeau for the benefit of more fine-grained access control to arrive at the invention as specified in the claims.
As per claim 30, the system of claim 21, 
However, Bauernfeind does not expressly disclose but Thiabadeau discloses
wherein the flash controller allows direct access to the memory device during a boot sequence (see Thiabadeau [0051]).
It would have been obvious before the effective filing date of the invention to modify Bauernfeind to incorporate additional parameters
for authorizing access as taught by Thibadeau
The suggestion/motivation for doing so would have been for the benefit of more
fine-grained access control (see Thibadeau [0010])
Therefore it would have been obvious before the effective filing date of the invention to modify Bauernfeind to configure additional parameters as suggested by Thibadeau for the benefit of more fine-grained access control to arrive at the invention as specified in the claims.
 CLAIM 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauernfeind (US PG PUB No. 2010/0077138)  in view of  Gorbets (US PG PUB No. 20080294813) as applied to claim 21 above and further in view of Sakthikumar (US PG PUB No. 2009/0169020)
As per claim 26, the system of claim 21, 
However, Bauernfeind does not expressly disclose but Sakthikumar discloses 
wherein the flash controller is a module in a baseboard management controller (BMC). (see Sakthikumar [0020])
It would have been obvious before the effective fling date of the invention to modify Bauernfeind to further implement a BMC.
The suggestion/motivation for doing so would have been for the benefit of out of band management (see Sakthikumar [0020]).
Therefore it would have been obvious before the effective fling date of the invention to modify Bauernfeind to further implement a BMC for the benefit of out of band management to arrive at the invention as specified in the claims
CLAIMS 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauernfeind (US PG PUB No. 2010/0077138) in view of Gorbets (US PG PUB No. 2008/0294813). as  applied to claim 21 above and further in view of Chen (US PG PUB No. 2007/0156987)
As per claim 28, the system of claim 21, 
However, Bress does not expressly disclose but Chen discloses 
wherein the list of commands is hard wired into logic circuits in an application specific integrated circuit (ASIC) (see Chen [0039])
 It would have been obvious before the effective fling date of the invention to modify Bress to further hardcode the rules as taught by Chen.
 The suggestion/motivation for doing so would have been for the benefit of preventing unauthorized entity further attempt (see Chen [0039])
 Therefore it would have been obvious before the effective fling date of the invention to modify Bress to further issue an alert to prevent further attempts as taught by Chen to arrive at the invention as specified in the claims. 
As per claim 27, the system of claim 21, 
wherein the flash controller issues a tamper detect notification if an unauthorized command is rejected parameters (see Chen [0039])
 It would have been obvious to before the effective fling date of the invention to further issue an alert in response to a rejected command as taught by Chen.
The suggestion/motivation for doing so would have been for the benefit of preventing unauthorized entity further attempt (see Chen [0039])
Therefore it would have been obvious before the effective fling date of the invention to further issue an alert to prevent further attempts as taught by Chen to arrive at the invention as specified in the claims.
. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137